               Case 5:17-cv-02185-BLF Document 197 Filed 04/19/19 Page 1 of 2



 1   SIMON J. FRANKEL (SBN 171552)
     COVINGTON & BURLING LLP
 2   Salesforce Tower
     415 Mission Street, Suite 5400
 3   San Francisco, CA 94105
     Telephone: 415-591-6000
 4   Facsimile: 415-591-6091
     Email: sfrankel@cov.com
 5
     Attorneys for Defendant
 6   HUAWEI DEVICE USA, INC.
 7

 8                                       UNITED STATES DISTRICT COURT
 9                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                            SAN JOSE DIVISION
11

12   IN RE NEXUS 6P PRODUCTS LIABILITY                Civil Case No.: 5:17-cv-02185-BLF
     LITIGATION
13
                                                      NOTICE OF CHANGE OF ADDRESS
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF CHANGE OF ADDRESS
     Civil Case No.: 5:17-cv-02185-BLF
                Case 5:17-cv-02185-BLF Document 197 Filed 04/19/19 Page 2 of 2



 1                     The undersigned counsel for Defendant HUAWEI DEVICE USA, INC. in the above-
 2   captioned matter, having previously entered an appearance in this action, hereby gives notice to the
 3   Court and to all parties of record of the change in counsel’s office address, as indicated below:
 4                     Simon J. Frankel (sfrankel@cov.com)
 5                     COVINGTON & BURLING LLP
                       Salesforce Tower
 6                     415 Mission Street, Suite 5400
                       San Francisco, CA 94105
 7                     Telephone: 415-591-6000
                       Facsimile: 415-591-6091
 8
                       The undersigned respectfully requests that the Clerk of the Court and counsel of record
 9
     make note of this change on their service lists.
10

11
     DATED: April 19, 2019                                  COVINGTON & BURLING LLP
12
                                                            By: /s/ Simon J. Frankel
13
                                                                Simon J. Frankel
14
                                                                Attorneys for Defendant
15                                                              HUAWEI DEVICE USA, INC.

16

17

18

19

20

21

22

23

24

25

26

27

28

      NOTICE OF CHANGE OF ADDRESS                       1
      Civil Case No.: 5:17-cv-02185-BLF
